 THE GABRIEL DIVISION OF THE MAREMONT CORP.631There isno evidencethat Respondent engaged in similar conduct subsequent tothe settlement and certainly no evidence of subsequent similar conduct constitutingan unfair labor practice. In accordance with long-settled Board policy,to honor settlement agreements when they have been reached with concurrenceor approval of an agent of the Board, unless the agreement has been breachedor unless the alleged unfair labor practices have been continued in such a waythat it seems necessary to the Board to go behind the agreement in order toeffectuate the policies of the Act.14I consider myself precluded from consideration of these incidents as separate unfairlabor practices 15 and shall make neither findings nor recommendations concerningthem.Having found that none of the conduct alleged in the complaints constitutes unfairlabor practices, I shall recommend that the complaints be dismissed.On the basis of the foregoing findings of fact, and upon the entire record in thiscase,I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection2 (6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent's discharge of Paul Harlan was not an unfair labor practice withinthe meaning of Section 8(a) (3) or (4) of the Act.4.Respondent's discharge of Allen Maxwell was not an unfair labor practicewithin the meaning of Section 8 (a) (3) or (4) of the Act.5.Respondent did not engage in unfair labor practices within themeaning ofSection 8 (a) (1) as alleged in the complaint.RECOMMENDED ORDERIt is recommended that each of the complaints herein be dismissed.14Wooster Brass Company,,80NLRB 1633, 1634; see alsoSigo Corporation,146 NLRB1484.15 As noted above, In making findings on the allegations of unfair labor practices In thedischarge of Paul Harlan and Allen Maxwell, I have assumed Respondent's generalunion animus.The Gabriel Division of the Maremont CorporationandInterna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Teamsters Union Local No. 293 andJoseph RazumThe Gabriel Division of the Maremont CorporationandInterna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Teamsters Union Local No. 293 andAnthony Felice.Cases Nos. 8-CA-3209, 8-CB-733, 8-CB-762,8-CA-3314, and 8-CB-766.June 28, 1965DECISION AND ORDEROn June 10, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the RespondentUnion had engaged in and was engaging in certain unfair labor prac-153 NLRB No. 53. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner further found that both Respondentshad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that the complaint be dismissed withrespect to the latter allegations.The General Counsel and the Charg-ing Parties filed exceptions to the Trial Examiner's Decision insofaras the Respondents were found not to have violated the National LaborRelations Act, as amended, and filed briefs in support thereof.Noexceptions were filed by the Respondents.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entire rec-ord in this case, including the Trial Examiner's Decision, the excep-tions, and the briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingmodification.'.The Trial Examiner found that the Respondent Union did notunlawfully cause the discharge of Donald Rice and that the Respond-ent Company did not unlawfully discharge Rice.We disagree.Within the grace period allowed by the union-security provision ofthe collective-bargaining agreement between the Company and theUnion, Rice made what the Trial Examiner found, and we agree, wasvalid tender of the dues and initiation fee which the Union could law-fully demand.The Union, however, refused such tender. Instead,the Union offered to forebear enforcing the union-security clause ifRice would pay dues from the effective date of said clause and agreein writing to pay, at some indeterminate date in the future, an initia-tion fee in such amount (not specified) as the Board would ultimatelyfind to be lawful. Rice was discharged upon the request of the Unionafter he refused to sign an affidavit incorporating the foregoingconditions.The record is devoid of any evidence that Rice had, prior to his dis-charge, revoked his previous tender or that he was unwilling to makeanother tender of the proper amounts which the Board has found couldbe lawfully demanded from his for initiation fees and dues.The'Inasmuch as the Respondents have not excepted to the violations found by the TrialExaminer,we adoptpro foramthe findings, conclusions,and recommendations of the TrialExaminer pertainingthereto. THE GABRIEL DIVISION OF THE MAREMONT CORP.633Respondent Company had full knowledge of the circumstances sur-rounding Rice's tender and the intervening events leading up to hisdischarge, and itself prepared the affidavit for Rice's signature.The Act permits a union lawfully to insist that an employer dis-charge an employee where there exists a valid union-security clauseonly where the employee has failed to tender the initiation fee and duesproperly owing to the union as a consequence of that clause. Similarly,a company may lawfully accede to a request from a union to dischargean employee only under such circumstances. In the instant case, how-ever, we find, contrary to the Trial Examiner, that the RespondentUnion violated Section 8(b) (2) and (1) (A) of the Act by requestingRice's discharge solely because of his failure to execute the affidavitand although Rice had validly tendered the amounts appropriatelydue the Union .2 Correspondingly, the Respondent Company violatedSection 8(a) (3) and (1) by discharging Rice at the Union's request.THE REMEDYHaving found that the Respondent Company discharged employeeRice in violation of Section 8(a) (3) and (1) of the Act, and that theRespondent Union violated Section 8(b) (2) and (1) (A) by unlaw-fully causing Rice's discharge, we shall order that the Respondentscease and desist from such unlawful conduct and post appropriatenotices.We shall also require the Respondent Company to offer Don-ald Rice immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority or otherrights and privileges.We shall further require the Respondents,jointly and severally, to make employee Rice whole for any loss ofearnings he may have suffered by reason of the discrimination againsthim by payment to him of money equal to that which he would haveearned as wages from the date of his discharge to the date of the offerof such reinstatement, less his net earnings during said period, in themanner prescribed in F.W. Woolworth Company,90 NLRB 289, andwith interest on the backpay due in accordance with Board policy setout inIsis Plumbing & Heating Co.,138 NLRB 716. The RespondentUnion may terminate its liability for further accrual of backpay bynotifying the Respondent Company, in writing, that the RespondentUnion has no objection to Rice's reinstatement.The RespondentUnion shall not thereafter be liable for any backpay accruing after 5days from the giving of such notice.Absent such notification, theRespondent Union shall remain jointly and severally liable with theRespondent Company for all backpay to Rice which may accrue there-after until the Respondent Company complies with the Order herein.a Cf.UnionStarch cE Refining Company, 87NLRB779, enfd. 186 F. 2d 1008(C.A. 7),cert. denied342 U.S. 815. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDADDITIONAL CONCLUSIONS OF LAWUpon the foregoing findings and the entire record in this case, wehereby delete the Trial Examiner's Conclusions of Law Nos. 4 through6, and adopt new Conclusions of Law Nos. 4 through 6 as follows :4.By discharging Donald Rice for discriminatory reasons, theRespondent Company violated Section 8(a) (3) and (1) of the Act.5.By attempting to cause and causing the Company so to discrimi-nate against Rice, the Respondent Union violated Section 8 (b) (2) and(1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, The Gabriel Division of the Maremont Corporation,Cleveland, Ohio, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Teamsters Union Local No. 293, or any other labor organization of itsemployees, by discharging employees or in any other manner discrimi-nating against any of its employees in regard to hire or tenure ofemployment or any other term or condition of employment, except tothe extent permitted by Section 8 (a) (3) of the Act, as amended.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer employee Donald Rice immediate and full reinstatementto his former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and make him whole,jointly and severally, with Respondent Teamsters Union Local No.293, for any loss of pay he may have suffered by reason of the discrimi-nation aginst him, in the manner set forth above in the section entitled"The Remedy."(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social security THE GABRIEL DIVISION OF THE MAREMONT CORP.635payment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due underthe terms of this Order.(d)Post at its plant in Cleveland, Ohio, copies of the attachednotice marked "Appendix A." 3 Copies of said notice, to be furnishedby the Regional Director for Region 8, shall, after being duly signed bythe Company's representative, be posted by the Company immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Company to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 8, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.FURTHER, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, International Brotherhood cfTeamsters, Chauffeurs,Warehousemen and Helpers of America,Teamsters Union Local No. 293, Cleveland, Ohio, its officers, agents,and representatives, shall take the action set forth in the Trial Exam-iner's Recommended Order, as so modified :1.Add the following paragraph 1(c) to the Trial Examiner's Rec-ommended Order, the present paragraph 1(c) being relettered 1(d) :"(c)Causing or attempting to cause The Gabriel Division of TheMaremont Corporation, its officers, agents, successors, or assigns, todischarge or otherwise discriminate against Donald Rice, or any otheremployee, for a reason other than failure to tender or pay the periodicdues and initiation fee uniformly required as a condition of acquiringor maintaining membership in the Respondent Union."2.Add the following as paragraphs 2(b) and 2(c) to the TrialExaminer's Recommended Order, the present paragraph 2(b) andthose subsequent thereto being consecutively relettered :"(b)Notify Respondent, The Gabriel Division of The MaremontCorporation, with a copy to Donald Rice, that it withdraws its objec-tions to the Company's employing Donald Rice and will not oppose hisreinstatement.""(c) Jointly and severally with The Gabriel Division of The Mare-mont Corporation make whole Donald Rice for any loss in pay sus-tained by reason of his discharge on June 27, 1963, in the manner setforth in the section of the Board's Decision entitled `The Remedy.' "3In the event that this Order is enforced by a decree of a United States Court ofAppeals there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order." `636DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The present paragraph 2 (c) of the Trial Examiner's Recom-mended Order shall be amended by deleting therefrom the words "ifwilling."4.The Appendix attached to the Trial Examiner's Decision shallbe amended as follows :After the second indented paragraph, add the following paragraphs :WE WILL NOT cause or attempt to cause The Gabriel Division ofThe Maremont Corporation to discharge or otherwise discrimi-nate against Donald Rice or any other employee under section 2of our contract with The Gabriel Division of the Maremont Cor-poration because of nonmembership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Teamsters Union Local No. 293, where that employeehas been denied membership for a reason other than failure totender the uniform dues and initiation fee, or where membershiphas not been made available to him on the same terms and condi-tions as all other members. For that purpose, under the contractas presently in force, an employee will be deemed in compliancewith section 2 thereof, if he pays or tenders the $15 initiation fee,or any reasonable initiation fee imposed by the Union in lieuthereof, and the regular monthly dues of that Union either out-right or by keeping his checkoff authorization for the amount ofthe Union's regular monthly dues in force.WE WILL write The Gabriel Division of The Maremont Cor-poration and Donald Rice that we withdraw our objection to itsemployment of Rice or to his reinstatement, and WE WILL, jointlyand severally, with The Gabriel Division of The Maremont Cor-poration, make him whole for all pay (with interest thereon)that he lost by reason of his discharge on June 27, 1963.IT IS HEREBY FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed insofar as it alleges violations of the Act not foundherein.APPENDIX ATo ALL EMPLOYEES OF THE GABRIEL DIVISION OFTHE MAREMONT CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discharge or otherwise discriminate against Don-ald Rice or any other employee under section 2 of our contractwith International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Teamsters Union Local No.293, because of nonmembership in the Union, where that employee THE GABRIEL DIVISION OF THE MAREMONT CORP.637has been deprived of membership for a reason other than failureto tender the uniform dues and initiation fee, or wheremember-ship has not been made available to him on thesame terms andconditions as all other members.For that purpose, under thecontract as presently in force, an employee will be deemed to bein compliance with section 2 thereof,as long ashe continues totender the $15 initiation fee, or any reasonable initiation feeimposed by the Union in lieu thereof, and the regular monthlydues of that Union, either outright or by keeping his checkoffauthorization for the amount of the Union's regular monthlydues in force.WE WILL offer immediate and full reinstatement to DonaldRice to his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, and AVEWILL jointly and severally with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Teamsters Union Local No. 293, make good to him with interestall pay he lost by reason of his discharge on June 27, 1963.THE GABRIEL DIVISION OF THEMAREMMION T CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-In the event the above-named employee is presently servingin the Armed Forces of the United States we will notify him of hisright to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, Room 720, Bulkley Building, 1501 Euclid Avenue, Cleveland,Ohio, Telephone No. 621-4465, if they have any questionconcerningthis notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges filed on various dates between July 8 andOctober 14, 1963, an order consolidating the above-numbered cases, an amended con-solidated complaint,and a notice of hearing were duly issued on December 31, 1963.The complaint alleges that The Gabriel Division of The Maremont Corporation,)herein sometimes called the Company,has engaged in and is engaging in unfair laborI The complaint herein was amended at the hearing to name The Gabriel Division ofThe Maremont Corporation as the Respondent Employer in the place of its predecessorThe Gabriel Company Automotive Division. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices within the meaning of Section 8 (a) (1) and(3) of the National Labor Rela-tions Act, as amended, herein called the Act, and that International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Teamsters UnionLocal No. 293, herein sometimes called the Union or Teamsters, has engaged in andis engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A), (2),and (5) of the Act. The respective Respondents duly filed answers which, in sub-stance, deny that they had engaged in the alleged unfair labor practices.Thereafter,a hearing was held before Trial Examiner Herbert Silberman at Cleveland, Ohio,on various days between February 3 and 13, 1964. Oral argument by General Coun-selwas heard at the close of the hearing; all other parties waived the opportunityafforded them to engage in oral argument. Briefs have been received from Teamsters,the Company, and Charging Parties, which have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Gabriel Division of The Maremont Corporation is the successor to the businessof The Gabriel Company Automotive Division. The Company, an Illinois corpora-tion, at its plant in Cleveland, Ohio, is engaged in the manufacture of shock absorbersfor the automotive industry. In the course and conduct of its business operations,the Company annually ships products valued in excess of $50,000 from its Clevelandplant to customers located in States of the United States other than the State ofOhio.The parties stipulated, and I find, that the Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters is a labor organizationwithinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsFollowing bitterly contested elections,2 the Board on November 28, 1962, certifiedthe Teamsters as the collective-bargaining agent of a unit of production and mainte-nance employees at the Company's Cleveland plant.Prior thereto Local 233,District No. 54, International Association of Machinists, AFL-CIO, herein called theIAM, had been the representative of the same unit of employees.On December 16, 1962, Teamsters adopted a resolution, herein called the resolu-tion, establishingmonthly dues and an application or initiation fee applicable toemployees to the Company who seek to become members of the Union. The resolu-tionfixed dues at $4 per month and established an initiation fee of $15 but providedthat: (i) the fee would be waived for employees who join Teamsters during themonth of December 1962; (ii) the fee would be increased by $4 per month foremployees who did not join Teamsters by December 31, 1962 (i.e., an employee whoshould seek to join the Union in January 1963 would be required to pay a fee inthe amount of $19 or if he should seek to join Teamsters in February 1963 he wouldbe required to pay a fee of $23, etc.); and (iii) the fee also would be waived foremployees who, as of December 31, 1962, were in service, on layoff, industrial leaveof absence, or sick leave, and who join Teamsters within 30 days after their recallor return to work, but for any such employees who do not join within said 30-dayperiod the basic fee of $15 would be increased by $4 per month for each monthbeginning 30 days after their recall or return to work.The resolution does notdescribe the initiation fee required to be paid by persons hired after December 31,1962, or by employees who, as of December 31, 1962, were not included within thebargaining unit but thereafter are returned or transferred to positions within the unit.On May 1, 1963, the Company and Teamsters entered into a collective-bargainingagreement, herein called the contract, containing a union-security clause, which inso-far as is pertinent herein, required, as a condition of employment, membership intheUnion 30 days after the effective date of the agreement,3 and which providedthat no employee shall be discharged for failure to comply therewith until he shall2 SeeThe Gabriel Company Automotive Division,137 NLRB 12522The Union-security clause, Section 2 of the Contract, was modified by a supplementalagreement, dated October 5, 1963.The changes effected by the modification are not mate-rial Insofar as the issues in this proceeding are concerned THE GABRIEL DIVISION OF THE MAREMONT CORP.639have received a written notice from the Union, with a copy to the Company, advisinghim of his failure to comply and until he shall have had 7 days in which to bringhimself into compliance.The clause requires the employee to give satisfactory evi-dence of compliance to the Employer's director of personnel within the 7-day period.This case arises out of the refusal of the following 21 employees, herein sometimesreferred to as the dissidents or the group, who did not join Teamsters in December1962, to pay an initiation fee in the amount demanded by Teamsters during the 30-daygrace period provided for in the contract.The employees referred to are:Carl AckermanLawrence HalkGeorge McMurtrieJohn AckermanEarnest HartupTranquillo MeneghiniAlbert AyerVictor JakopicChester OlinWilliam ChristenAlfred JohnsonJoseph PajestkaRobert DaileyClarence KaibJoseph PusterhoferJoseph DemojzesCatherine KrynitskyJoseph RazumAnthony FeliceAnthony MandatoDonald RiceThis group, most of whom were staunch supporters of the IAM, looked uponJoseph Razum, a former JAM chief steward, as their leader and employed Joseph E.Finley as their attorney.Following a common plan of action, on May 31, 1963,the last day on which they could make timely tender of their union dues and initia-tion fees under the union-security clause of the contract, most of the dissidents ingroups of two or three went to the union office in the plant and tendered $19, pur-porting to represent payment of 1 month's dues of $4 and an initiation fee of $15,which amount they had been advised by Attorney Finley was the proper, lawfulamount of dues and initiation fees.These tenders were refused.The Union claimedthe initiation fees tendered by the dissidents was insufficient because the fee was $35(computed, as per the resolution, as follows: $15 plus $4 for each of the monthsbetween January and May, inclusive).General Counsel contends that in the circumstances of this case the graduatedinitiation fee was unlawfully discriminatory.4General Counsel also contends that afurther violation arises from the fact that in May 1963 employee Stephen T. Phillipspaid to Teamsters the sum of $39 which represented $4 as dues for the month ofMay 1963 and an initiation fee of $35.On June 7, 1963, Teamsters wrote a letter to each of the group advising them thatthey had not complied with the union-security clause of the contract and that theywould be subject to discharge if they fail to bring themselves into compliance within7 days.They were also advised to give satisfactory evidence of compliance to theCompany's director of personnel within the 7-day period.Copies of the letters wereserved upon the Company.On June 17 a meeting was held in the Company's conference room at which werepresent 20 employees of the group (Clarence Kaib was absent), their attorney,Joseph E. Finley, Howard Hughes, director of employee relations, and Theodore M.Mann, attorney for the Company. Edward Abranovich and Nick Smiklas were alsopresent as observers for the Teamsters.A stenographic transcript of the transactionsat the meetingwas made. Inresponse to aninquiry from Mann both Abranovich andFinley affirmed that the 7-day period, referred to in the Teamsters' letters of June 7,1963, for compliance by the dissidents with the union-security provisions of thecontracthad not expired.5The following then occurred:Mr. MANN: And Howard Hughes is here, and so we are talking about theevidence of tender.Mr. FINLEY:That's correct.We are prepared to give that at this time inany way that the company requests.Mr. MANN' In view of the number of employees that you have here and infurtherance of our discussion, to wit, that you have in effect filed on behalf ofJoe Razum a test case,6 it would seem to me that the best and the most expedi-tious way to handle it would be the filing of affidavits on behalf of these peopleby you as promptly as possible, setting forth the factsinvolving both a tenderand what they are prepared to do.[Emphasis supplied.]General Counsel's position is that the $15 portion of the initiation fee was lawful.The 7-day period began from date of receipt of the Teamsters noticesAs the letterswere dated June 7, a Friday, the parties appear to have assumed that they were notreceivedbefore the following Monday, June 106 Reference here is to an unfair labor practice charge filed against Teamsters by JosephRazum, which was intended as a test case to obtain a decision by the Board as to whetherthe Teamsters initiation fee was lawful. '640DECISIONSOF NATIONALLABOR RELATIONS BOARDNow it is my understanding, Joe, and please correct me if I am wrong-it ismy understanding that all of these people are in agreement that they should andare willing to pay dues commencing with the date of ratification of the labor-management agreement presently in existence, and that they are willing to payinitiation fee, and that they will comply as promptly as the NLRB decides thistest case in regard to any retroactive initiation fee and or dues, depending onwhat the NLRB chooses to call it.Am I correct in that?Mr. FINLEY:You are correct.And I say further that these men are pre-pared to meet all lawful obligations in every respect.The same day, Attorney Finley prepared affidavits for each of the 20 dissidentswho were present at the meeting which affidavits, after having been executed, weredelivered to Dick Kline, the Company's assistant director of employee relations.Each of these affidavits purported to set forth the manner in which the affiant tenderedor attempted to tender his dues and initiation fee to Teamsters.The affidavits didnot contain any statement as to what the affiants were "prepared to do" and Hughestestified that he considered the affidavits deficient because of this omission.How-ever, the Company did not call the deficiency to the attention of Finley.By a letter to the Company, dated June 21, 1963, from Moses Krislov, Teamsters'attorney, the Union indicated its willingness to go along with the arrangements madeon June 17 for disposing of the controversy arising from the dissidents refusals topay the initiation fee claimed by the Union to be due from them. In this letterKrislov reaffirmed the Union's request for the discharge of the dissidents.He thenadvised that in the interest of affording the Board an opportunity to pass upon anissue raised in the Razum test case and in consideration of Mann's request that theUnion suspend its demand for the discharge of the dissidents, pending a decision inthe test case, the Teamsters were willing to work out the following program:(1)Each of these employees must immediately paycurrent duesrequired ofthem for the period required under the contract and must continue to paydues hereafter.The current dues referred to are the dues required only fromthe time the employee was required to join the Union under the contract andcontinuing up until the time that the dispute will be determined and thereafterso long as required under the contract.These dues must be paid currentlyand monthly at all times.(2)Each of these employees agree, in writing, to pay whatever initiation feeis found in the "Razum" case to be required in order to comply with Section 2of the contract.Krislov then stated that the Union was willing to waive the request for dischargeof any employee who signed such a commitment and paid his dues. The letterconcludes as follows:In short, Local 293, by way of settlement and not as an admission, will, inorder to afford these people an opportunity to resolve the dispute involved with-out jeopardizing their employment in interim, is willing to permit these peopleto pay their monthly dues as they become due, and to agree to the payment ofwhatever initiation fee is found to be legal by the Board. I have informed Mr.Finley, attorney for Mr. Razum, of my position in this respect.After con-sultation with you, I presume he will communicate his answer to you.Spurred on by threats of a work stoppage stemming from the fact that the dissidentsstill had not joined the Union, the Company took steps to implement the understand-ings reached on June 17. In the afternoon of June 26, 1963, the Company draftedan instrument in the form of an affidavit for the signatures of the dissidents.Theinstrument reads as follows:I hereby tender $8 to cover monthly dues for May and June, 1963 and willpromptly pay the same to the designated representative of Teamsters Local 293.I shall continue to pay said monthly Union dues currently in accord with Section2 of the present labor-management agreement and each month hereafter.I also agree to promptly meet all lawful obligations as agreed by all partiesand accurately reported in the transcript of our meeting of June 17, 1963, includ-ing, but not limited to the decision of the National Labor Relations Board in the"Razum test case," No. 8-CB-728, as it may apply to me, in regard to any addi-tional sums of money, namely initiations fees and/or dues which I may berequired to pay upon the final N.L.R.B. decision in said case.The affidavit was read by Mann to Finley who approved its content. Finley toldMann he would advise the group, if he were asked, to sign the affidavit, and inanother telephone conversation Finley gave Joseph Razum such advice. THE GABRIEL DIVISION OF THE MAREMONT CORP.641The next day the dissidents in groups of two and three were called into an officewhere they were asked to pay $8 as union dues and to execute a copy of the affidavit.7All the employees in the group, except Donald Rice, signed the affidavit and paid the$8 dues.Rice objected to executing the affidavit claiming that Finley had instructed him notto sign anything without his approval.Rice was given an opportunity to telephonehis attorney.Because Finley was out of the city Rice spoke with Finley's law partner,Mr. Schwartz, who contacted Finley by telephone and then informed Rice, and alsoHughes, that Finley had requested Rice to sign the affidavit.After approximately1hour and 40 minutes had elapsed, during which time Rice had engaged in varioustelephone conversations and in discussions with Hughes and the other persons present,Rice still had not signed the affidavit.Teamsters Chief Steward Abranovich, who waspresent, several times requested that Rice be discharged.Finally, Hughes, becomingexasperated by Rice's excessive delay, told him that if he did not begin to sign theaffidavit by the count of five, Hughes would assume that Rice was not going to sign andRice would be discharged.According to Hughes, whom I credit, he counted to fiveslowly and as Rice had not started to sign by the end of the count, Rice was informedthat he was discharged.After being so advised Rice offered to sign the affidavit butHughes did not change his decision.8Rice's termination slip reads, "Dischargeddue to violation of Section #2-contrary to advice of his legal counsel."Shortly after the above-described events, Attorney Finley requested withdrawal ofthe charge which had been filed in the original Razum test case.The withdrawalwas approved on July 9, 1963, but the day preceding such approval, new charges werefiled, this time against the Company as well as the Union. The charge against theUnion expanded upon the violation alleged in the original Razum test case chargeby the addition of the following: "Local 293 . . . has continued to insist they makeother payments, and has insisted that employees, as a condition of employment, signstatements and papers not required by law.On June 27, 1963, Local 293 caused theemployer to discharge employee Donald Rice for failure to sign such statements andpapers ...."The Union interpreted the withdrawal of the original Razum test casecharge and the substitution of the new charges to have been a repudiation of theunderstandings reached in June. Because of this, the Union refunded to the dissidentsall dues theretofore paid by them and simultaneously informed them by letters, datedAugust 9, 1963,9 that they had breached their agreements, reflected by the affidavitsof June 27, and demanded their compliance with the union-security clause of the con-tract.Copies of the notices to the dissidents together with a letter that such noticeswere being served in accordance with the provisions of the contract were forwardedto the Company. This action constituted a renewal by the Union of its request forthe discharge of any dissidents who should fail to comply with the union-securityclause of the contract.None of the dissidents joined the Union pursuant to the Teamsters demand andnone were discharged.Thereafter, on October 2, 1963, Teamsters wrote anotherletter to each of the dissidents (except Rice and Hartup) which, after briefly referringto their conflicting positions, states:It is our request at the present time to you that:(a)You tender and pay the sum of $15 plus dues of $4 per month from theeffective date of Section 2 (of the contract).The provisions of Section 2 requireyour becoming a member of this Local starting thirty (30) days after the effectivedate of the agreement, which is May 1, 1963. The monthly dues are $4 permonth.This means that effective in the month of October, 1963, you should paythe initiation fee of $15, plus $4 for each of the months June, July, August,September and October ($20.00) for a total of $35.(b)The balance of the initiation fee claimed by this Local will be held inabeyance until the unfair labor practice case is determined, and disposed of;and the decision in that case will be determinitive of whether your position orthat of this Local is correct.° Joseph Demojzes, who was absent on June 27, executed such affidavit on August 2, 1963.8 Rice's version of the incident differs from Hughes' only insofar as Rice testified thatHughes counted to five rapidly and before he finished the count Rice, who had his penpoised over the affidavit, said he was ready to sign but Hughes merely told him he wasfired.Rice impressed me as being an unreliable witness.Accordingly, I do not credit hisversion of the incident.°Donald Rice, who was discharged on June 27, and Earnest Hartup were not sent suchletters.796-027-66-vol. 15 3-4 2 642DECISIONSOF NATIONALLABOR RELATIONS BOARDProvided that you make the payments set forth in paragraph (a) above, and,provided that upon completion of the test case you will pay the balance of theinitiation fee, if any,found to be lawfully demanded under such ruling, nodemand for your discharge will be made.However, you are hereby informed that unless you complete making the pay-ments set forth in paragraph (a) above within 7 days after receipt hereof youwill be subject to discharge under the provisions of Section 2 of the contract.Attorney Finley advised the dissidents through Razum to pay the $35 requested inthe Union's letter of October 2 and he wrote to the Teamsters informing them thathe had so advised his clients but that, because he deems the Union's demand to beunlawful,the payments were being made under protest and that he is filing an unfairlabor practice charge in consequence thereof.On October 10, 1963, all members of the group, except Anthony Felice, paid $35to the Teamsters.Felice offered to pay $8, instead of the $35 demanded by theUnion.The $8 offered by Felice was intended as payment of dues for the months ofSeptember and October 1963.He claimed that having previously paid dues forprior months, which had been refunded with the Union's letter of August 9, he wasunder no obligation to pay dues for such months a second time. Felice also refusedto pay $15 as an initiation fee because he'previously had made a tender of that amountwhich had been refused.Felice was offered the balance of the day to think thematter over.He rejected the offer, stating that his mind was made up. Felice fur-nished the Company with a signed statement reading as follows: "I, Anthony J.Felice, on this tenth day of October, 1963, agree to tender dues to Teamsters Local293, in the amount of eight dollars ($8) for the months of September and October,1963.I feel that I have already tendered dues for the previous months and thesedues have been refused by the Teamster Union." The next day, October 11, theUnion requested Felice's discharge which was complied with.His discharge slipreads: "Discharged due to violation of Section #2 of current Labor Managementagreement-Contrary to advice of his legal counsel."Felice testified that at thetime of his discharge he was employed at another plant and that it really did notmatter to him if he was fired.B. Conclusions1.As tothe initiation feeThe resolution,adopted less than 3 weeks after certification of the Teamsters asrepresentative of employees of the Company and 41/2 months before the contractwas executed, established a basic initiation fee of $15 and provided for a cumulativeincreasethereof by $4 per month(an amount identicalto the monthlyunion dues)for employees in the bargaining unit who did not join the Union in December 1962.General Counsel contends that the sliding scale feature of the fee is discriminatory. 10The initiation fee as established by the resolution was applicable only to personsthen employed in the bargaining unit and did not purport to apply to persons whowere hired after December 31, 1962,11 or to persons who, as of December 31, 1962,10 The amended complaint alleges in paragraph numbered 30 a violation of Section8(b) (5) not only because of the imposition of a discriminatory initiation fee but alsobecause the Union "is attempting to collect dues retroactively for periods of time antedat-ing the effective date of the collective bargaining agreement"The latter allegation,even if proved,would not constitute a violation of Section 8(b) (5).SeeNamm's,Inc.,102 NLRB 466.However, while I find below that the resolution established a discrimina-tory initiation fee, I do not find thereby that Teamsters were attempting to collectback dues.11Presumably no new employees have been hired within the unit since December 1962because no evidence was offered as to what,ifany, initiation fee was demanded fromthem.Donald Rice and Anthony Felice testified, without contradiction, that on May 31,1963,in the presence of Richard Kowalski who was night steward and also a member ofTeamsters executive committee, Joseph Tekaucic, a departmental committeeman for theUnion, in response to a question from Felice stated that the fee for newly hired employeeswould be $15.However, no evidence was offered to establish that Tekaucic's statementhad any foundation in fact, or was based upon information to which Tekaucic or Kowalskiwas privy or was anything other than gratuitous speculation on the part of Tekaucic.Accordingly, I find no probative value in this testimony of Rice and Felice regardingthe initiation fee for newly hired employees.Similarly,because there appears to be nobasis, other than personal opinion for such advice, I find no probative value in the testi-mony of John Felice, Jr , that the Union's attorney, Moses Krislov, had advised him thatthe initiation fee for new employees would be $15 plus $4 per month from December 1962. THE GABRIEL DIVISION OF THE MAREMONT CORP.643were employed by the Company in positions not within the bargaining unit andthereafter were transferred to jobs within the unit.However, three employees, FrankSicurezza, Leonard Schultz, and Steve Sogan, Jr., who had been salaried foremen inDecember 1962, and who thereafter were transferred to jobs within the unit betweenMay 1 and June 17, 1963, were required to pay a fee of $15 to join the Union.According to the testimony of the Union's vice president, John Felice, Jr., becausethe resolution did not by its terms cover the case of these three employees he obtainedand followed the advice of the Teamsters' attorney, Moses Krislov, to charge each ofthem a fee of $15.Krislov reasoned that the fee should not be remitted for thesalaried foremen because the basis for waiving the fee for employees in the unit as ofDecember 1962 was the Union's desire to fulfill a preelection promise made to them 12and as the foremen had not been in the unit when the promise was made they werenot entitled to the benefit of the promise.On the other hand, the foremen did not fallwithin the category of newly hired employees.Accordingly, Krislov recommendedthat they should be treated as "somewhere in between" and should be charged aninitiation fee of $15.Teamsters position regarding the fee is that it is not discriminatory because it wasuniformly applicable to all employees and, unlike the situation inFerro Stampingand Manufacturing Co.,93 NLRB 1459, there was no disparity in treatment between"newer" and "older" employees. I agree that General Counsel has not proved thatthe fee for persons hired after December 31, 1962, is different than the fee for personswho then were employed in the bargaining unit but had not joined the Union as ofsuch date.13Also, the provision of the resolution waiving the initiation fee foremployees in the unit who were on leave of absence in December 1962 and whopromptly join the Union upon their return to work 14 has not been proved to havebeen based upon discriminatory considerations.15 Similarly, the General Counsel hasnot proved that any discriminatory distinction was drawn by the difference betweenthe fee charged the three salaried foremen who were returned to the unit afterApril 30, 1963, and the fee demanded from employees who were in the unit inDecember 1962 but who did not join the Teamsters.Although none of the three situations discussed above establishes that the resolu-tion was discriminatory by its terms or was discriminatorily applied, a significant dis-parity is revealed by the difference in treatment between two other classes of employ-ees which I find was discriminatory.The resolution, while applicable to all employeesin the unit, nevertheless, differentiates between those persons in the unit as of Decem-ber 31, 1962, who chose to support Teamsters by joining the Union during saidmonth and those persons then in the unit who refused to join the Teamsters and togive the Union their financial support.The latter group not only was denied thebenefit of a waiver of the basic $15 initiation fee but was penalized because theinitiation fee for them increased each month by an amount exactly equal to themonthly dues charged the persons in the first group.Section 8(b) (5) of the Act does not bar a labor organization from charging differ-ent classifications of employees within a bargaining unit varying initiation fees.What the section does prohibit is charging a fee in an amount which is "excessive or12Employees on leave of absence as of December 31, 1962, had been eligible to vote inthe election and were included among those to whom the promise had been directed.For this reason their situation differed from that of the salaried foremen.130n the other hand, Teamsters did not prove the converse ; namely, that the feefor these two categories was the same.14The resolution provides that the initiation fee will be waived for employees who wereon layoff, industrial leave of absence, sick leave, or in service as of December 31, 1962,provided such employees join the Union within 30 days after their recall or return towork and pay their dues for such month, otherwise there is a $15 fee for such employeeswhich automatically increases at the rate of $4 per month beginning 30 days after theirrecall orreturn to work.15Neither Section 8(b) (5) nor the proviso to Section 8(a) (3) prohibits labor organiza-tions from establishing on a nondiscriminatory basis reasonable classifications and settingdifferent initiation fees as a requirement for joining such organization for the employeesin the separ'te classifications.Kaiser Steel Corporation,125 NLRB 1039, does nothold to the-contrary. In that case, supervisors who were returned to the collective-bargaining unit were required to pay the equivalent of monthly union dues to the unit'sbargaining agent while they occupied supervisory positions.The Board found that thecontract provision containing such requirement was unlawful because, in effect, it im-posed upon the supervisors an obligation to pay union dues for periods of time whenthey were under no lawful compulsion to do so. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminatory under all the circumstances."The Board has consciously refrainedfrom circumscribing by definition the meaning of the term"discrimination"as usedin this section of the Act.SeeLocal 153,International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, UAW-CIO (BendixAvia-tion Corporation),99 NLRB 1419,1421.Sufficient for the purposes of this case isthe Board's pronouncement inFerro Stampingthat "a distinction in initiation feeswhich is based on a prior exercise by an employee of his statutory right to refrainfrom joining a labor organization is plainly `discriminatory under all the circum-stances' within the meaning of Section 8(b)(5)." 16 So much of the resolution asprovides for the remission of the basic$15 initiation fee for those who joined theUnion prior to December 31, 1962, is unobjectionable within the meaning of theBoard's pronouncement because"a pre-election promise permitting all presentemployees, whether they vote for the Union or not, to join without payment of aninitiation fee up to and within a reasonable time immediately after the election" isnot improper 17 because it is a form of permissible"promotional persuasion." 18Also unobjectionable as a reasonable nondiscriminatory extension of such waiver isthe remission of initiation fees for employees on leave of absence who join the Unionwithin 30 days after their reutrn to work.On the other hand, the graduated featureof the resolution does create a discriminatory distinction within the compass of theBoard's pronouncement.As the fee for employees who refrained from joining theTeamsters in December 1962, when they were under no lawful compulsion to do so,increases by precisely the same amount as the monthly dues, the ultimate effect ofthe resolution is to equalize the amount of the initiation fees paid by such employeeswith the contributions of dues to the Union by those employees in the unit who joinedthe Teamsters during December 1962.The Union thereby sought to accomplishindirectly through the device of a graduated initiation fee what it could not do directly,that is, compel employees who chose not to join the Union and not to contribute to itssupport, during the period of time when they were under no obligation to do so, topay the equivalent of back dues.Therefore,the distinction in initiation fees betweenemployees who joined the Union in December 1962 and employees who refused tojoin during that month was based upon a prior exercise by the latter of their statutoryright to refrain from joining the Union and accordingly was discriminatory within themeaning of Section 8(b)(5). If there is a nondiscriminatory explanation for therequirement that employees within the unit who did not join the Union in December1962 pay as an increment to their initiation fees an amount precisely equal to the duesthey would have paid had they joined the Union in that month,the explanation iswithin the knowledge of the Teamsters.Failure of the Teamsters to come forwardwith a nondiscriminatory explanation suggests only that no such explanation exists.The Charging Parties contend that the entire initiation fee was discriminatory,while the General Counsel's position is that the basic $15 portion of the fee was non-discriminatory and only the graduated feature of the fee is objectionable.I agreewith the General Counsel.Distilling the essence from the Charging Parties' involvedargument,their contention is that the initiation fee was not severable and the feeiseither all bad or all good.It is true that by the terms of the resolution anyemployee who joined the Union after December 31, 1962, was required to pay a singlelump sum as his initiation fee.To that extent the Charging Parties' argument is cor-rect.However, in advancing this argument, they ignore the method by which thesum of money which ultimately is required to be paid by an employee choosing tojoin the Union is computed.The fee in such case is arrived at by adding$15 to thegraduated increment.Thus, the situation is not unlike that which obtains in suits onusurious promissory notes. In many jurisdictions the payee is barred by statute fromcollecting interest on such note.In such cases,although the payee on the due date ofthe note may have demanded from the maker a single sum which included both theprincipal and the usurious interest thereon, the courts separate the two components ofthe entire debt and award to the payee judgment only for the lawful component;namely, judgment in an amount which will return to the payee the principal sumwhich he had loaned the maker of the note. Similarly, here I find no reason whythe discriminatory and nondiscriminatory portions of the resolution cannot bedisentangled.On May 1, 1963, when the Teamsters entered into a collective-bargaining agreementwith the Company containing a union-security provision requiring the employees16Ferro Stamping and ManufacturingCo , 93 NLRB 1459, 1460.17N L R B. v. Gorbea,Pei ez&Morell,S. enC.,328 F. 2d 679(C.A. 1), 55 LRRMI2586, 2588.13 AT L R B. vIrvingTaitel, et al, d/b/a I. Taitel and Son,261 F. 2d 1, 4(C A. 7),cert.denied 359 U S. 944. THE GABRIEL DIVISION OF THE MAREMONT CORP.645,covered by the contract to join the Union as a condition of employment,beginning as-of that date,the Union violated Section 8(b)(5) of the Act because,pursuant to itsresolution,a condition precedent to employees who were then in the bargainingunit becoming members of the Teamsters was a requirement that they pay a fee inan amount which I find was discriminatory under all the circumstances.I find no merit to Teamsters'argument that because the resolution was adopted onDecember 16, 1962, and the first charge in this case was filed on July 8, 1963, morethan 6 months thereafter,Section 10(b) of the Act bars any unfair labor practicefinding based upon the resolution.The violation in this case dates not from Decem-ber 16, 1962,but from May 1, 1963.Although there would not have been a violationof Section 8(b) (5) in this case had the Union not adoptedthe discriminatory resolu-tion, nevertheless,the date from which the 6-month period contemplated by Section10(b) begins to run is not the date when,the first action which led to an unfair laborpractice took place, but the date on which all the necessary events to establish a viola-tion of the Act occurred and with respectto which a charge could have been filed.The discriminatory resolution alone was not unlawful. It became unlawful only whenemployees became subject to a requirement that they join the Union.This date wasMay 1, 1963, the date of execution of the contract,and therefore the date from whichthe period of limitations should be counted.I further find that by imposing a discriminatory initiation fee upon employees whowere required to join the Union under the terms of the contract,the Teamstersrestrained and coerced employees in the exercise of their statutory rights within themeaning of Section 8(b) (1) (A) of the Act. This results from the fact that employeeswho were in the unit as of December 1962 and had not joined the Union during thatmonth were required by the terms of the resolution to pay the discriminatory initia-tion fee in order to secure membership in the Union,or suffer the threat of dischargeunder the terms of the collective-bargaining agreement.19Evidence adduced at the hearing shows that after May 1, 1963, only one employee,Stephen T.Phillips, paid the discriminatory fee.During the month of May 1963 hepaid to the Union an initiation fee in the amount of $35,as a condition precedent tobecoming a member. I shall recommend that Teamsters refund to Phillips the dis-criminatory portion of such fee,to wit $20, together with interest thereon from May 1,1963.2.As to the discharge of Donald RiceOn May 31,1963, the last day of the grace period for joining the Union pursuant tothe union-security clause of the contract,most of the dissidents offered to join theTeamsters by tendering the sum of$19, representing the current month's dues of $4and an initiation fee of $15.These tenders were rejected as being insufficient becauseunder the resolution the Union was demanding an initiation fee of $35 20On June 7, 1963,theUnion wrote to each of the dissidents advising them thatthey had not complied with the union-security provisions of the contract,that theyhad 7 days within which to bring themselves into compliance,and that their failureto do so will subject them to discharge.At the same time the Union forwarded,copies of such notices to the Company together with a letter advising the Com-pany that the notices were being served pursuant to the union-security provision ofthe contract.These communications constituted a demand upon the Company todischarge any dissident who within 7 days after the receipt of the notice did not16Local 153,International Union, United Automobile,Aircraft,etc. (Bendix AviationCorporation),99 NLRB 1419, 142121Considerable testimony was adduced at the hearing as to the adequacy of the tendersmade by the dissidents and the authority of the person to whom the various tenders weremade to accept tenders on behalf of the UnionHowever,theUnion would not haveaccepted an initiation fee from any of the dissidents in an amount less than $35, there-fore,the act of tendering$19,which included only $15 as the initiation fee, was an un-necessary, futile gesture on the part of the dissidentsFurthermore,it appears that theUnion treated all dissidents alike(that is, those whom the Union considered to have madea technically adequate tender of$15 and those whom it considered not to have made suchtender)because on June 7,1963, the Union sent an identical letter to each of the dis-sidents notifying him of his failure to comply with the union-security provisions of thecollective-bargaining agreementAccordingly,I find that the Teamsters denied all dis-sidents membership in the Union only because they were unwilling to pay an initiationfee of $35 and not for any reason relating to the inadequacy of their tender of dues andinitiation feesThe Eclipse Lumber Company,Inc.,95 NLRB 464, 467,enfd.199 F. 2d684 (C.A. 9). 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecome "a member in good standing of the Union ... to the extent of paying theInitiation Fee and periodic Membership Dues required of all Union members ...."As the initiation fee so demanded by the Union was unlawfully discriminatory, Ifind that the Union by its letters of June 7, 1963, attempted to cause the Companyto discharge the dissidents for failing to pay such discriminatory initiation fee andthereby violated Section 8(b)(2) and 8(b)(1)(A) of the Act.Except for Rice, none of the dissidents were discharged by the Company.OnJune 17, 1963, the Company and dissidents acting through their attorney, John E.Finley,worked out a formula for settling the controversy.The understandingreached was that the employees would pay their monthly dues only and that pay-ment of the initiation fee would be deferred until the National Labor RelationsBoard should decide the Razum test case after which the dissidents would promptlypay such initiation fee as the Board should find to be lawful.Although union rep-resentatives participated in this meeting as observers only, the Teamsters later sig-nified its intention of accepting the settlement procedure that was worked out onJune 17.Accordingly, on June 21, counsel for the Teamsters wrote to the Com-pany advising that it was willing to waive its request for the discharge of any dissi-dents who pay their dues currently and who "agree, in writing, to pay whateverinitiation fee is found in the `Razum' case to be required in order to comply withSection 2 of the contract."On June 27, 1963, all the dissidents, except Rice, executed an affidavit agreeingto pay such additional amounts as initiation fees or dues as the National LaborRelations Board shall find to be lawful.Rice, however, refused to execute such anaffidavit and at the request of the Union was discharged 21The Union's request for and the Company's discharge of Rice is alleged to violateSection 8(b)(2) and (1)(A) and Section 8(a)(3) and (1) of the ActThe Gen-eral Counsel's theory is that the proviso to Section 8(a)(3) of the Act permits thedischarge of an employee for failure to comply with the union-security provisionof a contract only if the reason for such discharge was "the failure of the employeeto tender the periodic dues and the initiation fees uniformly required as a conditionof acquiring and retaining membership" in the labor organization and in this casebecause Rice was discharged not for any failure on his part to tender a lawful ini-tiation fee but for his failure to execute an instrument agreeing to pay such fee, theRespondents violated the Act.According to General Counsel's argument, execut-ing a writing is something other than a tender of money and therefore Rice's dis-charge for failing to execute a writing was not sanctioned by the Act even thoughthe writing would bind him to do nothing more than he was required to do; namely,to pay his current dues and lawful initiation fee.22The General Counsel's argu-ment is based on the premise that the proviso to Section 8(a)(3) of the Act shouldbe so strictly construed that any action which does not fall within the literal con-fines of the language of the proviso is unlawful. In support of his position, GeneralCounsel citesN.L.F. B v. Pape Broadcasting Company (Radio Station WALA), et al.,217 F. 2d 197 (C A. 5), andArgo Steel Construction Company,122 NLRB 1077,enfd as modified 289 F. 2d 491 (C.A. 6). Both cases are distinguishable from theinstant case and involved discharges of employees for dissimilar reasons. In thePapecase a union was found to have violated the Act by causing one Thompson tobe discharged because of his reluctance to give up membership in another labororganization. In theArgocase the Board held that a clause in a collective-bargaining21The Company and the Union contend that Rice did not tender current dues onJune 27, 1963, and therefore lawfully could have been discharged for his failure to doso.However, the discussion on the 27th which led to Rice's discharge centered aroundhis refusal to execute the affidavit relating to the initiation fee. It was Rice's failure tosign the affidavit that precipitated his dischargeThus, whether or not Rice made aformal tender of his monthly dues on June 27 is immaterial because that was not themotivating reason forhis dischargeFurthermore, Rice indicated, at that meeting, thathe was willing to pay current dues and the testimony regarding the transactions onJune 27, does not show that any demand for dues, separate from the demand that he signthe affidavit, was made.21The affidavit Rice was asked to sign required him to tender dues for the month ofMay as well as for June 1963. Rice and the other dissidents, in accordance with theunderstandingsreached on June 17, were willing as their voluntary acts to paydues forMay.Neither General Counsel nor the Charging Parties contends that Rice's refusal tosign the affidavitwas in anyway based upon the fact that he was required thereby totender dues for May or that such requirement in the circumstances was unlawful. THE GABRIEL DIVISION OF THE MAREMONT CORP.647agreement which required new employees to make application for membership inthe contracting union immediately upon hire was unlawful because "the Act requiresno such signification of advance intent; it gives employees 30 days ofemploymentbefore they can be compelled to make a choice."The cases upon which General Counsel relies stand for the proposition that Sec-tion 8(a)(3) of the Act may not be interpreted to enlarge upon the areas of permis-sible union security.Thus, the holding in thePapecase is that Section 8(a)(3),while permitting a union-security clause which requires membership in a labororganization as a condition of employment, does not sanction a clause which alsorequires withdrawal of membership from any other labor organization. Similarly,theArgocase holds that the 30-day grace period for joining a union may not becircumvented.Neither case stands for the proposition advanced by the GeneralCounsel that the only permissible union-security clause is one that conforms to theprecise language of Section 8(a) (3).While Section 8(a)(3) may not be construed to enlarge the permissible area forunion security, it is not so narrowly interpreted as to prohibit union-security provi-sions which are less restrictive upon employees' personal liberties and organizationalrights than the union-shop arrangement described by the language of its proviso.Thus, inN.L.R.B. v. General Motors Corporation,373 U.S. 734, the Supreme Courtrejected the argument that an "agency shop" was unlawful because the proviso toSection 8(a) (3) solely allows employment to be conditioned upon "membership" ina union.The Court in that case found lawful an "agency shop" proposal which"conditioned employment upon the practical equivalent of union `membership' asCongress used that term in the proviso to Section 8(a)(3)."The Court concludedthat "[t]o the extent that it (an agency shop) has any significance at all it serves,rather than violates, the desire of Congress to reduce the evils of compulsory union-ism while allowing financial support for the bargaining agent."Referring to the proviso with which we are concerned here, the Supreme CourtinThe Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H.Bull Steamship Company) v. N.L.R.B.,347 U.S. 17, 41, stated: "[The] legislativehistory clearly indicates that Congress intended to prevent utilization of union-security agreements for any purpose other than to compel payment of union duesand fees.Thus, Congress recognized the validity of union's concern about `free rid-ers', i.e., employees who receive the benefits of union representation but are unwill-ing to contribute their fair share of financial support to such union, and gave theunions the power to contract to meet the problem while withholding from unions thepower to cause the discharge of employees for any other reason."Although the proviso imposes limitations upon the union obligations which alabor organization may enforce against employees, it was not intended to describehow such obligations should be discharged or to restrict labor organizations in theimposition of reasonable requirements for the discharge of such obligations. Section8(a)(3) sanctions union-security agreements which "compel payment of union ...fees" by employees covered thereby.When or how such payments shall be made isleft to the reasonable determination of the contracting parties. It was not the legis-lative purpose to cast all union-security clauses into uniformly rigid molds. In thiscase, the Union lawfully could have insisted upon immediate payment of the initia-tion fee; instead its demand upon Rice was that he pay the fee at some future date.This certainly was permissible.The further condition imposed was that he signifyin writing his agreement to make such payment. Such requirement was reasonablein the circumstances where a controversy existed as to the amount of the lawfulinitiation fee and the Union was content to await a Board determination of the mat-ter.To require Rice to execute such writing was not to impose upon him an obli-gationmore onerous than paying the fee at once.Neither General Counsel norCharging Parties argue that by signing the affidavit Rice would have been assumingan obligation which otherwise could not have been imposed upon him or that hispersonal liberties or organizational rights thereby would have been impaired.Toargue, as does General Counsel and the Charging Parties, that the phrase "totender .. . the initiation fees" means only to offer to pay such fees in cash and doesnot sanction any other form of compulsory payment is to lose sight of the legislativeintent behind a barrier constructed by defining words without a view of the contextin which the words are used or the purposes Congress intended to be served by theuse of the words.Accordingly, contrary to the General Counsel and Charging Par-ties, I do not find that the discharge of Rice was a violation of the Act 2323 Cf.GeneralMotorsCorporation,Packard Electric Division,134 NLRB 1107, 1116-1117. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.As to the discharge of Anthony FeliceInterpreting the withdrawal of the charge in the original Razum test case and thefiling of new charges to have been a repudiation of the arrangements worked out inJune for the resolution of its controversy with the dissidents concerning the lawfulinitiation fee applicable to them, the Union on August 9, 1963, wrote to the dissi-dents informing them that the Union considered that they had breached their agree-ment, that the dues previously paid by them were being refunded and that they wereexpected to comply with the union-security provision of the contract.At the sametime the Union requested the Company to discharge those dissidents who did notcomply 24Such request for discharge, in circumstances where the Union wasdemanding payment of a discriminatory initiation fee, constituted a continuation andrenewal of its violations of Section 8(b) (2) and (1) (A) of the Act.The Teamsters' request did not result in the discharge of any employees and theUnion later modified its position.On October 2, 1963, Teamsters wrote to the dissi-dents requesting them to pay an initiation fee of $15 plus dues of $4 per month start-ing 30 days after the effective date of the contract. In this letter, the Teamstersreserved the right to demand the balance of the initiation fee which it claimed to bedue should the Union obtain a favorable decision in the pending unfair labor prac-tice proceedings.Thus, as of October 2, 1963, the Teamsters changed its positionand no longer was imposing an unlawful condition upon the dissidents acquiringmembership in the Union.However, such change of position neither absolves theUnion from responsibility for nor remedies the antecedent violations of Section8(b)(5), 8(b)(2), and 8(b)(1)(A) of the Act. Because the Union continues tomaintain the position that it is entitled to the larger initiation fee, which I have foundhereinabove to be discriminatory, and in order to minimize the possibility of like orrelated violations of the Act, I shall recommend that an appropriate remedial orderbe issued herein.All the dissidents, except Anthony Felice, complied with the Teamsters request setforth in its letter of October 2, 1963.Felicemaintained that having previouslytendered his initiation fees, which tender was refused, and having previously paiddues for the months preceding September 1963, which dues had been refunded to him,he was under no obligation to tender or pay the same sums again.Accordingly, onOctober 10, 1963, Felice offered to pay to the Union the sum of $8 as dues for themonths of September and October 1963 but refused to make any payments withrespect to the $15 initiation fee or dues for the months of June through August,inclusive.The following day, on October 11, at the request of the Union, the Com-pany discharged Felice.General Counsel contends that Teamsters' demand for and the Company's dis-charge of Felice was unlawful because, having previously tendered the $15 initiationfee and dues for the months of June through August, he was not required to make asecond tender of such amounts.General Counsel's position is based upon a strictand literal construction of clause (B) to Section 8(a) (3) of the Act which prohibitsdiscrimination against an employee for nonmembership in a labor organization "forreasons other than the failure of the employeeto tenderthe periodic dues and theinitiation fees uniformly required as a condition of acquiring or retaining member-ship."[Emphasis supplied ]General Counsel cites no precedent or other authorityto support his argument and, as discussed above, his narrow, restrictive constructionof Section 8(a)(3) is at variance with the legislative purpose sought to be achievedby the proviso.The Taft-Hartley Act amendments of the original Section 8(3) oftheWagner Act while designed to remedy "the most serious abuses of compulsoryunionism . . . by abolishing the closed shop," 25 nevertheless, preserved for labororganizations a means for obtaining financial contributions by employees.Congress,recognizing the validity of unions' concern about "free riders," gave unions the powerto enter into contracts which would "compel payment of union dues and fees." 26To construe the word "tender" so narrowly as to deny unions a reasonable oppor-24Any doubt as to whether the Union'sAugust 9,1963, notification to the Companywas a request for the discharge of the dissidents is effectively dispelled by its letter datedOctober 2,1963, in which the Union specifically advised the employees that their "dis-charge was requested by this Union for failure to comply with the aforesaid Section 2[of the contract]."25N.L.R.B. v. General Motors Corporation,373 U S 734, 740.28The Radio Officers' Union of the Commercial TelegraphersUnion, AFL (A.H. BullSteamship Company)v. N.L.R.B.,347 U S. 17, 41. THE GABRIEL DIVISION OF THE MAREMONT CORP.649tunity to secure payment of lawful dues and fees would be antithetical to the legis-lative objectives reflected by the proviso to Section 8(a)(3).27 It is not necessaryhere to consider a case where either a labor organization or an employee is seeking totake advantage of a union-security clause in order to harass, annoy, or embarrass theother.It is sufficient for the purposes of this case to note that the Teamsters' refusalto accept payment of the initiation fee tendered by Felice in May 1963 and its refundto Felice in August 1963 of payments of dues previously made by him was not doneto harass, annoy, or embarrass him and, furthermore, in all the circumstances heie,was not intended to be and did not constitute a waiver by the Union of its right todemand and receive from Felice such amounts as payment of dues and initiation feeas was lawful.Accordingly, I find that at all times material after October 2, 1963,the Union was entitled to demand from Felice, as a condition of acquiring member-ship, payment by him of an initiation fee in the amount of $15 and dues of $4 permonth beginning June 1963, and that neither the Teamsters nor the Company violatedthe Act by reason of Felice's discharge because of his refusal to make such payments.Supporting this conclusion isNational Lead Company, Titanium Division,106 NLRB545. In that case the charging parties on several occasions indicated that they wouldpay their dues in cash, but the union rejected those offers because they would not alsopay fines which were imposed for nonattendance at union meetings. Subsequently,the union demanded the payment within 10 days of all dues owing under the contractsand threatened to seek the discharge of the charging parties in case of default.Theunion indicated clearly that this new demand was for payment of periodic duesonly excluding any fines that had been imposed upon the charging parties. The Boardheld "the discharges were brought about only after the demand for dues was separatedfrom the demand for fines and after the employees were given a fresh and ampleopportunity to clear themselves with the Union by tendering their dues alone.Wefind no violation of the Act in this conduct of the Respondents." 28IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Teamsters set forthin sectionIII, above, occurring in connec-tion with the operations of the Company describedin sectionI, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Teamsters has engaged in unfair labor practices, I shall recom-mend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.By requiring employees covered by an agreement authorized under Section8(a)(3) of the Act to pay discriminatory initiation fees as a condition precedent tobecoming members of the Respondent Union, the Respondent Union has engaged inunfair labor practices within the meaning of Section 8(b)(5) of the Act.2.By attempting to cause The Gabriel Division of the Maremont Corporation, inviolation of Section 8(a)(3) of the Act, to discriminate against employees for non-membership in the Union where membership in the Union was denied or terminatedfor reasons other than their failure to tender the periodic dues and the initiation feesuniformly required as a condition of acquiring membership, the Respondent Unionhas engaged in unfair labor practices within the meaning of Section 8(b) (2) ofthe Act.27 This is not to say that the word "tender" as used in Section 8 (a) (3) is synonomouswith the word "pay."For instance, in a case where an employee is ready and willing topay his union dues and fees but the union refuses to accept them, if the word "pay"had been used in the section it would be possible to construe the section as sanctioningthe discharge of the employee In such circumstances, while because of the use of the word"tender" it Is clear that such discharge would be unlawful?eAccord,N.L.R B. V. Local 3, Bloomingdale, District 65, Retail, Wholesale & Depart-ment Store Union, CIO (Bloom. ngdale's),216 F. 2d 285 (C.A 2). Cf.Kaiser Aluminum&Chemical Corporation,98 NLRB 753. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By restraining and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8(b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent Union has not engaged in any unfair labor practices by reasonof conduct alleged in the complaint to have been in violation of the Act except insofaras such conduct has been found hereinabove to have violated Section 8(b)(1) (A),(2), or (5) of the Act.6.The Respondent Company has not violated Section 8(a)(1) and (3) of theAct as alleged in the complaint.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin the case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, I hereby recommend that the Respondent, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Teamsters UnionLocal No. 293, its officers, agents, and representatives, shall:1.Cease and desist from(a)Requiring the employees of The Gabriel Division of the Maremont Corpora-tion, its successors or assigns, who are covered by an agreement authorized underSection 8(a)(3) of the Act, to pay discriminatory fees as a condition precedent tobecoming members of the Union.(b) Causing or attempting to cause The Gabriel Division of the Maremont Corpo-ration, its officers, agents, successors, or assigns, to discharge, because of nonmember-ship in the Union, employees who have tendered or paid the periodic dues and theinitiation fees uniformly required as a condition of acquiring or retaining membershipin the Union or to whom membership is not available on the same terms or conditionsgenerally applicable to other members, or causing or attempting to cause the saidCompany in any like or related manner to discriminate against its employees in vio-lation of Section 8(a) (3) of the Act.(c) In any like or related manner restraining or coercing employees of TheGabriel Division of the Maremont Corporation, its successors or assigns, in the exer-cise of the rights guaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section 8(a)(3) of the Act2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Reimburse Stephen T. Phillips for the discriminatory overcharge of initiationfee previously paid by him, by refunding to him the sum of $20 together with intereston said sum at the rate of 6 percent per annum from May 1, 1963.(b) Post at its business offices and meeting halls in Cleveland, Ohio, copies of theattached notice marked "Appendix." 29Copies of said notice, to be furnished by theRegional Director for Region 8, shall, after being duly signed by an official representa-tive of the Respondent Union, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarily posted.Reason-able steps shall be taken by the Union to insure that said notices are not altered,defaced, or covered by any other material.(c)Mail or deliver to the Regional Director for Region 8 signed copies of theattached notice marked "Appendix" for posting by The Gabriel Division of theMaremont Corporation, if willing, at its plant in Cleveland, Ohio, in places wherenotices to the Company's employees are customarily posted.(d)Notify the Regional Director for Region 8, in writing, within 20 days afterthe date of the receipt of this Decision, what steps Respondent Union has taken tocomply herewith.30SO In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the noticeIn the further event the Board's Order is enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."30 In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent Union has taken to comply herewith. CHECKERCAB COMPANYAND ITS MEMBERS651APPENDIXNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF THE GABRIEL DIVISIONOF THE MAREMONT CORPORATIONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT require the employees of The Gabriel Division of the MaremontCorporation,its successors or assigns,who are covered by an agreement author-ized by Section 8(a)(3) of the Act, to pay discriminatory fees as a conditionprecedent to becoming members of our union.WE WILL NOT cause or attempt to cause The Gabriel Division of The Mare-mont Corporation,itsofficers,agents, successors,or assigns,todischarge,because of nonmembership in our organization,employees who have tenderedor paid the periodic dues and initiation fees uniformly required as a condition ofacquiring or retaining membership or to whom membership is not available onthe same terms and conditions generally applicable to other members,or in anylike or related manner cause or attempt to cause the said Company to discrimi-nate against its employees in violation of Section 8(a)(3) of the Act.WE WILL NOTin any like or related manner restrain or coerce employees ofthe said Company,its successors or assigns,in the exercise of the rights guaran-teed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment,as authorized by Section 8(a) (3) of the Act.WE WILL reimburse Stephen T. Phillips for the discriminatory overcharge ofinitiation fee previously paid by him by refunding to him the sum of $20 togetherwith interest thereon at the rate of 6 percent per annum from May 1, 1963.INTERNATIONAL BROTHEROOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, TEAMSTERSUNION LOCAL No. 293,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Room 720,Bulkley Building, 1501 Euclid Avenue, Cleveland,Ohio, Telephone No. Main 1-4465,if they have any question concerning this notice or compliance with its provisions.Checker Cab Company and Its MembersandLocal 10, Trans-portation Services and Allied Workers,Seafarers InternationalUnion of North America, AFL-CIO.CaseNo. 7-CA-5178.June 28,1965DECISION AND ORDERUpon a charge duly filed on April 21, 1965, by Local 10, Transpor-tation Services and Allied Workers, Seafarers International Union ofNorth America, AFL-CIO, herein called the Union, against Checker'Cab Company and its Members, herein called Respondent Company,Respondent Members, or jointly Respondents, the General Counselfor the National Labor Relations Board, by the Acting RegionalDirector for Region 7, issued a complaint alleging that Respondentshad engaged in and were engaging in unfair labor practices affecting153NLRB No. 49.